USCA11 Case: 21-10500    Date Filed: 08/26/2021    Page: 1 of 3



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 21-10500
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 6:19-cr-00240-WWB-GJK-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

JEFFREY ARONOFSKY,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 26, 2021)

Before WILSON, JORDAN, and GRANT, Circuit Judges.

PER CURIAM:
          USCA11 Case: 21-10500      Date Filed: 08/26/2021   Page: 2 of 3



      Stephen J. Langs, appointed counsel for Jeffrey Aronofsky in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Aronofsky’s conviction and sentence are AFFIRMED.




                                         2
          USCA11 Case: 21-10500        Date Filed: 08/26/2021   Page: 3 of 3



JORDAN, Circuit Judge, dissenting.


      With respect, I dissent. I would not allow counsel to withdraw and would not

affirm under Anders v. California, 386 U.S. 738 (1967).

      The district court sentenced Mr. Aronofsky to 20 years in prison, which was

about 2 ½ years above the top of the advisory guideline range. Anders is concerned

with frivolous appeals, see Smith v. Robbins, 528 U.S. 259, 272 (2000), and I don’t

think that an appeal of the upward variance would be frivolous. It would certainly

be difficult given this court’s precedents, but it would not “lack[ ] an arguable basis

either in law or fact.” Nietzke v. Williams, 490 U.S. 319, 325 (1989). The

reasonableness of a sentence, particularly a sentence based upon an upward variance,

requires an individualized inquiry. Mr. Aronofsky’s counsel submits in his motion

to withdraw that the 20-year sentence here “may arguably” be substantively

unreasonable, and I would direct him to brief that issue. See id. at 329 (“not all

unsuccessful claims are frivolous”).




                                           3